DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 (note all claims depend upon claim 1) recites the limitation "the blending amount" in the third to last line.  There is insufficient antecedent basis for this limitation in the claim.  There is no blending step, so it is unclear how the amount relates to the claim.  Is the blending amount the same as the total amount?  

Claim 2 recites the limitation "the side chains" in the third to last line.  There is insufficient antecedent basis for this limitation in the claim.  While all polymers have a main chain, not all polymers have side chains.  Therefore, it is unclear whether the claim is requiring side chains in the polymer or requiring that if side chains are present, they are formed from saturated bonds.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 1,050,548 (herein Kirchner).
As to claim 1, Kirchner discloses a thermoplastic resin composition (abstract and examples) comprising an ultralow density polyethylene rubber (referred to as ULDPE rubber and component A, which reads on the claimed thermoplastic rubber/elastomer, see abstract, paragraphs 17-21 and examples) in an amount of 30 to 80 parts (paragraph 20) and a crystalline thermoplastic polymer (also referred to as component B, reading on claimed component thermoplastic resin) in amounts of 20 to 70 parts (paragraph 20) and exemplified as 60 parts rubber to 40 parts resin (table 8, examples 17-20), which correlates to about 67 parts resin to 100 parts rubber, which is within the claimed range.  
The rubber is crosslinked by a silane crosslinking agent, which yield siloxane bonds.  See paragraphs 45-49.
The composition comprises a thermoplastic polyoeflin matrix (component B reading on thermoplastic resin, specifically a crystalline polypropylene, see paragraphs 35-36 and examples) with the rubber dispersed.  See paragraph 33.  In other words, the rubber forms an island structure and the resin forms a sea structure (thus sea-island structure).  
The rubber (island structure part) has a gel content (fraction) of more than 95% (paragraph 43).
Specifically, see the examples in table 8, all of which read on the claimed invention.
As to claims 2 and 6-9, polypropylene (crystalline thermoplastic resin, see paragraphs 22-26, 34-36 and examples) and the ULDPE (which is a polyolefin rubber copolymer made from ethylene and alpha olefin, see abstract, paragraphs 13-21 and examples) rubber are polyolefins, thus are formed of saturated bonds (identical to the polyolefins of the instant invention).  
As to claim 3, paragraphs 32-34 state that the viscosity is controlled for both the resin (polypropylene) and the rubber.  Specifically stating that the viscosity for the polypropylene is lowered by adding oil.  Moreover, the material is the same, including the same formation of siloxane bonds, which applicant admits makes the viscosity of the rubber larger than the resin (in paragraph 7 of the originally filed specification).  This makes sense from the gel fraction standpoint as well because when the rubber is crosslinked, it gels, which indicates that the viscosity is increasing because the molecular weight is increasing by the crosslinking of polymer chains.  Thus, it is evident that the viscosity of the crosslinked (and gelled) rubber would naturally be larger than that of the uncrosslinked resin.
As to claim 4, the composition (thus sea island structure) is remeltable (see paragraph 51 teaching that the composition can be melt blended).  Also see the examples, wherein the composition is melted, remelted and extruded.
As to claims 5 and 10, Kirchner discloses that a coloring agent can be utilized (see paragraphs 15-16, 63 and 71) and discloses that is free of sulfur based disadvantages of coloring (paragraph 15).  While the color difference value and the weatherability is not disclosed in Inoue, the composition is identical and prepared in substantially the same manner.  Specifically, the composition has the same resin (polypropylene), the same ethylene alpha olefin rubber, which is modified with a silane to yield siloxane bonds that disperses the rubber in a matrix of the resin, which is formed by dynamically vulcanizing/mixing the composition.  See abstract and examples.  In light of the discussion above, it reasonable to take the position that the claimed property would naturally flow from the Kirchner composition.  
As to claim 11, the preamble recites and intended use.  Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Also see MPEP 2111.03.  Furthermore, applicants attention is drawn to MPEP 2111.02 which states that "if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction". Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. In the instant case, the composition of Kirchner is identical with the same resin, rubber, morphology, gel content, siloxane crosslinks, etc. as elucidated above.  Therefore, it is reasonable to take the position that the composition would be suitable/capable for use as a joint material for buildings, interior/exterior material for vehicles, industrial hose, etc.


Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.





Claim(s) 1, 3-6 and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative under 35 U.S.C. 102(a)(1) as obvious over US 20080023680 A1 (herein Inoue).
As to claims 1 and 6, Inoue discloses a thermoplastic resin composition comprising a thermoplastic elastomer/rubber material (ethylene vinyl acetate copolymer, see abstract, paragraph 17-25, 37 and examples, referred to by Inoue as A) having an alkoxysilyl group (crosslinked with a vinyl silane such as vinyl trimethoxysilane, which is the same as in the instant invention, see paragraph 42 and examples), in which the alkoxysilyl group is grafted (paragraph 22-23, 37, 43 and examples, thus yielding a siloxane bond that crosslinks the material) to the thermoplastic elastomer and/or rubber material, and a thermoplastic resin (crystalline thermoplastic polyolefin resin, see paragraph 47, such as polypropylene and ethylene alpha olefin copolymer, referred to by Inoue as B). 
Inoue teaches the elastomer/rubber is an dispersed (island structure) in a matrix (sea) of resin.  See paragraphs 4 and 36.  
The ethylene vinyl acetate copolymer (elastomer) is present in 40 to 80 parts, while the polyolefin is present in 60 to 20 parts (paragraph 38), which correlates to 25 to 150 parts resin to 100 parts elastomer.  Moreover, the examples (e.g. example 6 in figure 4) show 30 parts resin to 70 parts elastomer, which correlates to about 43 parts resin to 100 parts elastomer.  Thus, reading on the claimed blending amount.
As to the gel fraction, Inoue is silent.  However, only the island (ethylene vinyl acetate elastomer) is crosslinked.  Therefore, it is reasonable to conclude that above 90% of the island would have a gel fraction since the gel fraction is a measure of crosslinking.  In other words, the claimed property would naturally flow from the Inoue composition.  In the alternative, the gel fraction would obviously flow from the Inoue composition given that it is prepared in substantially the same method as the examples of the instant disclosure.   Further evidence is that the process of crosslinking and forming the composition is substantially the same as in the examples of the instant disclosure which show that the gel fraction is within the claimed range.  Specifically, the resin and elastomer/rubber are blended in a melt state (paragraph 25, 43 and examples teaching melting the copolymer) in a kneading machine (paragraph 64 such as an extruder).  More specifically, the composition is dynamically crosslinked (paragraph 4 and 36) to yield a sea-island structure (teaching that the elastomer (ethylene vinyl acetate) is dispersed (island) in a continuous matrix phase (sea, paragraph 4) of resin (crystalline polyolefin), see paragraphs 25, 39 and examples).  
As to claim 3, Inoue is silent on the viscosity and phase inversion.  However, Inoue (as elucidated above) discloses that the thermoplastic resin (polyolefin resin) is the sea (continuous phase).  The elastomer (ethylene vinyl acetate) is the island (dispersed phase).  Further, the elastomer is present in the majority and the resin (polyolefin) is present in the minority prior to crosslinking, thus the elastomer is the sea and the resin is the islands.  Therefore, there must be a phase inversion, since the resin is the final product has the elastomer as the islands and the resin as the sea.  In other words, the materials are the same, with the same starting phases and the same end phases and the same process, therefore the properties of increasing viscosity and phase 
As to claim 4, the composition can be melted or heated after crosslinking (thus remeltable).  See paragraph 25.
As to claims 5 and 10, Inoue discloses that a coloring agent can be utilized (see paragraphs 15-16, 63 and 71) and discloses that is free of sulfur based disadvantages of coloring (paragraph 15).  While the color difference value and the weatherability is not disclosed in Inoue, as outlined above, the composition is identical and prepared in substantially the same manner.  Therefore, it reasonable to take the position that the claimed property would naturally flow from the Inoue composition.  In the alternative, the color difference value would obviously flow from the Inoue composition given that it is prepared in substantially the same method as the examples of the instant disclosure.   
As to claim 11, the composition is utilized for electric wires and cabtire cables, etc. (both utilized in vehicles).  See paragraphs 24-25.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340.  The examiner can normally be reached on M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK S KAUCHER/Primary Examiner, Art Unit 1764